DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  in claim 9, in line 4, the acronym “FAST” should be surrounded by parentheses, for consistency with the other acronyms in the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “one processor configured to execute” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,182,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of U.S. Patent No. 11,182,899
Claim 1:
U.S. Patent No. 11,182,899 anticipated:
A computer-implemented method for processing an electronic image corresponding to a tissue specimen, the method comprising: 
receiving one or more digital images associated with a tissue specimen (claim 1, column 21 lines 30-36); 
detecting one or more image regions from a background of the one or more digital images (claim 1, column 21 lines 36-37); 
determining a prediction, using a machine learning system, of whether at least one first image region of the one or more image regions comprises at least one external contaminant, the machine learning system having been trained using a plurality of training images to predict a presence of external contaminants and/or a location of any external contaminants present in the tissue specimen (claim 1, column 21 lines 41-50); and 
determining, based on the prediction of whether a first image region comprises an external contaminant, whether to process the first image region using a processing algorithm (claim 1, column 21 lines 51-54).

Claim 2:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, wherein a background of the one or more digital images comprises a portion of the image that is not the tissue specimen (claim 12, column 23 lines 16-18).

Claim 3:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, wherein the detecting of one or more image regions from a background of the one or more digital images comprises: thresholding based on color intensity, texture features, and/or Otsu's method (claim 3, column 21 lines 63-67).

Claim 4:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, wherein the detecting of one or more image regions from the background of the one or more digital images comprises using one or more segmentation algorithms (claim 4, column 22 lines 1-4).

Claim 5:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, wherein the detecting of one or more image regions from the background of the one or more digital images comprises using bounding box detection (claim 5, column 22 lines 5-8).

Claim 6:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, further comprising: storing the one or more digital images in at least one database along with a timestamp associated with the one or more digital images (Claim 6, column 22 lines 9-14).

Claim 7:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 6, wherein the machine learning system is implemented by a convolutional neural network (CNN), Region CNN (R-CNN), Faster R-CNN, Mask R-CNN, Convolutional Graph Neural Network, and/or Relationship Neural Network (claim 7, column 22 lines 15-19).

Claim 8:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 6, wherein the machine learning system is implemented by feature extraction using hand- engineered features and at least one from among: a random forest, support vector machine (SVM), and/or deep learning (claim 8, column 22 lines 20-29).

Claim 9:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 8, wherein the hand- engineered features comprise at least one from Scale-Invariant Feature Transform (SIFT), Speeded up robust features (SURF), Rotation Invariant Feature Transform (RIFT), Oriented feature from accelerated segment test FAST and/or Rotated Binary Robust Independent Elementary Features (BRIEF) (ORB) (claim 8, column 22 lines 20-29).

Claim 10:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, wherein processing a plurality of training images comprises: 
receiving the plurality of training images, wherein at least one of the plurality of training images includes at least one external contaminant and/or a background (claim 9, column 22 lines 33-35); 
receiving information about a localization of each external contaminant in at least one training image of the plurality of training images (claim 9, column 22 lines 36-38); 
receiving information about a tissue type of the tissue specimen depicted in at least one training image (claim 9, column 22 lines 39-40); 
detecting one or more image regions from the background of the training image (claim 9, column 22 lines 41-42); and 
training the machine learning system to indicate the presence of an external contaminant somewhere in the training image and/or a specific location of at least one external contaminant (claim 9, column 22 lines 43-46).

Claim 11:
U.S. Patent No. 11,182,899 anticipated:
The computer implemented method of claim 1, further comprising: receiving information about a tissue type shown in the one or more digital images of the received one or more digital images; and determining the prediction at least in part based on the tissue type (claim 10, column 22 lines 47-54).

Claim 12:
U.S. Patent No. 11,182,899 anticipated:
A system for processing an electronic image corresponding to a tissue specimen, the system comprising: 
at least one memory storing instructions (claim 11, column 22 lines 56); and 
at least one processor configured to execute the instructions to perform operations comprising (claim 11, column 22 clines 57-58): 
receiving one or more digital images associated with a tissue specimen (claim 11, column 22 lines 59-63); 
detecting one or more image regions from a background of the one or more digital images (claim 11, column 22 lines 64-65); 
determining a prediction, using a machine learning system, of whether at least one first image region of the one or more image regions comprises at least one external contaminant, the machine learning system having been trained using a plurality of training images to predict a presence of external contaminants and/or a location of any external contaminants present in the tissue specimen (claim 11, column 23 lines 1-11); and 
determining, based on the prediction of whether a first image region comprises an external contaminant, whether to process the image region using a processing algorithm (claim 11, column 21 lines 12-15).

Claim 13:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, wherein a background of the one or more digital images comprises a portion of the image that is not the tissue specimen (claim 12, column 23 lines 16-18).

Claim 14:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, wherein the detecting of one or more image regions from a background of the one or more digital images comprises: thresholding based on color intensity, texture features, and/or Otsu's method (claim 13, column 23 lines 19-23).

Claim 15:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, wherein the detecting of one or more image regions from the background of the one or more digital images comprises using one or more segmentation algorithms (claim 14, column 23 lines 24-27).

Claim 16:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, wherein the detecting of one or more image regions from the background of the one or more digital images comprises using bounding box detection (claim 15, column 23 lines 28-31).

Claim 17:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, further comprising: storing the one or more digital images in at least one database along with a timestamp associated with the one or more digital images (claim 16, column 23 lines 32-35).

Claim 18:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, wherein processing a plurality of training images comprises: 
receiving a plurality of training images, wherein at least one of the training images includes at least one external contaminant and/or a background (claim 17, column 23 lines 37-39); 
receiving information about a localization of each external contaminant in at least one training image of the plurality of training images (claim 17, column 23 lines 40-43); 
receiving information about a tissue type of the tissue specimen depicted in at least one training image (claim 17, column 24 lines 1-2); 
detecting one or more image regions from the background of the training image (claim 17, column 24 lines 3-4); and 
training a machine learning system to indicate the presence of an external contaminant somewhere in the training image and/or a specific location of at least one external contaminant (claim 17, column 24 lines 5-8).

Claim 19:
U.S. Patent No. 11,182,899 anticipated:
The system of claim 12, wherein the machine learning system is implemented by CNN, R-CNN, Faster R-CNN, Mask R-CNN, Convolutional Graph Neural Network, and/or Relationship Neural Network (Claim 18, column 24 lines 9-13).

Claim 20:
U.S. Patent No. 11,182,899 anticipated:
At least one non-transitory computer readable medium for processing an electronic image corresponding to a tissue specimen, the at least one non- transitory computer readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising (claim 19, column 24 lines 14-18): 
receiving one or more digital images associated with a tissue specimen; detecting one or more image regions from a background of the one or more digital images (claim 19, column 24 lines 19-23); 
determining a prediction, using a machine learning system, of whether at least one first image region of the one or more image regions comprises at least one external contaminant, the machine learning system having been trained using a plurality of training images to predict a presence of external contaminants and/or a location of any external contaminants present in the tissue specimen (claim 19, column 24 lines 28-38); and 
determining, based on the prediction of whether a first image region comprises an external contaminant, whether to process the image region using a processing algorithm (claim 19, column 24 lines 39-42).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims -5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al (US 2008/0226148).
As to claim 1, Gu discloses a computer-implemented method for processing an electronic image corresponding to a tissue specimen, the method comprising:
	receiving one or more digital images associated with a tissue specimen (Fig.1, RBG Image; [0034], image of uterine cervix);
	detecting one or more image regions from a background of the one or more digital images ([0037]);
	determining a prediction, using a machine learning system, of whether at least one first image region of the one or more image regions comprises at least one external contaminant, the machine learning system having been trained using a plurality of training images to predict a presence of external contaminants and/or a location of any external contaminants present in the tissue specimen ([0075]-[0077]); and
	determining, based on the prediction of whether a first image region comprises an external contaminant, whether to process the first image region using a processing algorithm (Fig.1, based on criteria, image proceeds to CAD system).
As to claim 2, Gu discloses the computer implemented method of claim 1, wherein a background of the one or more digital images comprises a portion of the image that is not the tissue specimen ([0036]-[0037], background is distinct from cervix).
As to claim 3, Gu discloses the computer implemented method of claim 1, wherein the detecting of one or more image regions from a background of the one or more digital images comprises:
	thresholding based on color intensity, texture features, and/or Otsu's method ([0036]-[0037]).
As to claim 4, Gu discloses the computer implemented method of claim 1, wherein the detecting of one or more image regions from the background of the one or more digital images comprises using one or more segmentation algorithms ([0036]-[0037]).
As to claim 5, Gu discloses the computer implemented method of claim 1, wherein the detecting of one or more image regions from the background of the one or more digital images comprises using bounding box detection ([0052]).

As to claim 10, Gu discloses the computer implemented method of claim 1, wherein processing a plurality of training images comprises:
	receiving the plurality of training images, wherein at least one of the plurality of training images includes at least one external contaminant and/or a background ([0076]);
	receiving information about a localization of each external contaminant in at least one training image of the plurality of training images ([0076], images marked);
	receiving information about a tissue type of the tissue specimen depicted in at least one training image ([0076], cervical);
	detecting one or more image regions from the background of the training image ([0036]-[0037]); and
	training the machine learning system to indicate the presence of an external contaminant somewhere in the training image and/or a specific location of at least one external contaminant ([0076]-[0077]).
As to claim 11, Gu discloses the computer implemented method of claim 1, further comprising:
	receiving information about a tissue type shown in the one or more digital images of the received one or more digital images ([0076]); and
	determining the prediction at least in part based on the tissue type ([0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 20170193325) in view of Duong et al (US 2017/0193325).
As to claim 6, Gu discloses the computer implemented method of claim 1, but does not disclose it is further comprising: 
	storing the one or more digital images in at least one database along with a timestamp associated with the one or more digital images.
	However, this is well known in the art.  For example, Duong teaches storing one or more digital images in at least one database along with a timestamp associated with the one or more digital images ([0038]).  Duong’s teaching would provide improved organization of Gu’s images.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gu’s invention according to Duong.
As to claim 8, Gu and Duong render obvious the he computer implemented method of claim 6, wherein the machine learning system is implemented by feature extraction using hand-engineered features and at least one from among: a random forest, support vector machine (SVM), and/or deep learning (Gu: [0076]-[0077]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in combination with Duong and U.S. Patent Application Publication 20160034809 to Trenholm et al. (hereinafter referred to as “Trenholm”).
As to claim 7, Gu discloses the computer implemented method of claim 6, but does not disclose wherein the machine learning system is implemented by a convolutional neural network (CNN), Region CNN (R-CNN), Faster R-CNN, Mask R-CNN, Convolutional Graph Neural Network, and/or Relationship Neural Network.  However, this is well known in the art.  For example, Trenholm teaches a machine learning system implemented by a CNN ([0108]).  Trenholm indicates that a CNN is applicable to segmentation ([0108]).  Since Gu’s invention performs segmentation, it would have been obvious to one of ordinary skill in the art to use a machine learning system that implements a CNN, as taught by Trenholm.
As to claim 9, Gu discloses the computer implemented method of claim 8, but does not disclose wherein the hand-engineered features comprise at least one from Scale-Invariant Feature Transform (SIFT), Speeded up robust features (SURF), Rotation Invariant Feature Transform (RIFT), Oriented feature from accelerated segment test FAST and/or Rotated Binary Robust Independent Elementary Features (BRIEF) (ORB).  However, this is well known in the art.  For example, Trenholm teaches features such as SIFT and ORB ([0108]).  Trenholm provides a teaching of well-known features for image analysis.  It would have been obvious to utilize such well known features as taught by Trenholm to take advantage of their inherent features as would be well known to those of ordinary skill in the art.

Claims 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in combination with U.S. Patent Application Publication 20200124868 to Carrascal de las Heras et al. (hereinafter referred to as “Carrascal”).
Regarding claims 12-16 and 18, see the discussions above for claims 1-5 and 10.  For claim 20, see the discussion above for claim 1.  Gu is silent with regard to a system comprising at least one memory storing instructions and at least one processor configured to execute the instructions (claims 12-16 and 18), as well as at least one-transitory computer readable medium storing instructions to be executed by a processor (claim 20).  However, this is well known in the art.  For example, Carrascal teaches system comprising at least one memory storing instructions and at least one processor configured to execute the instructions, and at least one-transitory computer readable medium storing instructions to be executed by a processor ([0029]; [0033]).  As Gu’s invention is relevant to CAD (computer aided diagnosis) ([0002]), which requires the use of a computer, it would have been obvious to one of ordinary skill in the art to modify Gu’s invention according to Carrascal.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in combination with Carrascal and Duong.
Regarding claim 17, see the discussion above for claim 6.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in combination with Carrascal and Trenholm.
Regarding claim 19, see the discussion above for claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656